Citation Nr: 0426884	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sterility due to exposure to Agent Orange, or some other 
herbicide, during service.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
knot on the testicle due to exposure to Agent Orange, or some 
other herbicide, during service.

3.  Entitlement to service connection for a heart condition, 
including sick sinus syndrome and pacemaker implant, claimed 
as due to herbicide exposure, or, in the alternative, as 
secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran was in active service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for a heart condition, 
including sick sinus syndrome and pacemaker implant, claimed 
as due to herbicide exposure.  In October 2002, the Board 
remanded the claim for additional development.  The scope of 
this claim was subsequently expanded to include as secondary 
to a service-connected condition.  In addition, in January 
2002, the RO denied the veteran's claims of entitlement to 
service connection for "sterility" and "a knot on the 
testicle" with both disorders claimed as due to exposure to 
Agent Orange, or some other herbicide, during service.  The 
veteran has appealed.  In April 2004, the Board remanded the 
claims for a videoconference hearing.  However, in May 2004, 
the veteran stated that he no longer wanted a hearing.  See 
report of contact (VA Form 119), dated in May 2004.  See 
38 C.F.R. § 20.702(e) (2003).  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1997, the 
Board denied the veteran's claim of entitlement to service 
connection for "residuals of exposure to Agent Orange, 
claimed as skin disorder, sterility, and a knot in the 
testicle and burning on urination."

2.  The evidence received since the Board's October 1997 
decision denying the veteran's claim for service connection 
for residuals of exposure to Agent Orange, claimed as skin 
disorder, sterility, and a knot in the testicle and burning 
on urination, which was not previously of record, and which 
is not cumulative of other evidence of record, does not raise 
a reasonable possibility of substantiating the claim for 
service connection for sterility.

3.  The evidence received since the Board's October 1997 
decision denying the veteran's claim for service connection 
for residuals of exposure to Agent Orange, claimed as skin 
disorder, sterility, and a knot in the testicle and burning 
on urination, which was not previously of record, and which 
is not cumulative of other evidence of record, does not raise 
a reasonable possibility of substantiating the claim for 
service connection for a knot on the testicle.

4.  The veteran does not have a heart condition, including 
sick sinus syndrome and pacemaker implant, that is related to 
his service or to a service-connected disability; 
cardiovascular-renal disease and hypertension were not 
manifest to a compensable degree within one year of 
separation from service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's October 1997 decision denying the veteran's claim for 
service connection for residuals of exposure to Agent Orange, 
claimed as skin disorder, sterility, and a knot in the 
testicle and burning on urination; the claim for sterility is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  

2.  New and material evidence has not been received since the 
Board's October 1997 decision denying the veteran's claim for 
service connection for residuals of exposure to Agent Orange, 
claimed as skin disorder, sterility, and a knot in the 
testicle and burning on urination; the claim for a knot on 
the testicle is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).  

3.  A heart condition, including sick sinus syndrome and 
pacemaker implant, was not incurred as a result of the 
veteran's service, or a service-connected disability, and 
cardiovascular-renal disease and hypertension may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially argues that he has presented new and 
material evidence to reopen claims of entitlement to service 
connection for sterility, and a knot on the testicle, due to 
exposure to Agent Orange, or some other herbicide, during 
service, and that he is entitled to service connection for a 
heart condition, including sick sinus syndrome and pacemaker 
implant, due to herbicide exposure, or, in the alternative, 
as secondary to service-connected post-traumatic stress 
disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, disease 
associated with exposure to certain herbicide agents will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  38 
C.F.R. § 3.309, See also 38 C.F.R. § 3.307, Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

A disease associated with exposure to certain herbicide 
agents and listed in 38 C.F.R. § 3.309(e) will be considered 
to have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a)(6) even though there is no 
evidence of such disease during the period of service.

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. During the pendency of the veteran's 
claim, there was a change in this statute. Formerly, Section 
1116(a)(3), title 38, United States Code, provided:

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease 
referred to in paragraph (1)(B) of this 
subsection shall be presumed to have been 
exposed during such service to an 
herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such 
service to any other chemical compound in 
an herbicidal agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.

Paragraph (1)(B) of the subsection concerned VA's authority 
to add diseases presumed related to herbicide exposure by 
regulation. Paragraph (2) of the subsection contained a list 
of diseases presumed related to herbicide exposure, including 
certain skin disorders becoming manifest to a degree of 
disability of 10 percent or more within a year after the last 
date on which the veteran performed active military service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 
1116(a)(2)(E).

In McCartt v.West, 12 Vet. App. 164, the Court, held, in 
essence, that an appellant must submit evidence of exposure 
to Agent Orange during service when there is no evidence that 
the appellant has developed one of the diseases enumerated 
under 38 C.F.R. § 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001). Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era. See 38 U.S.C. § 1116(f), as revised.

The RO apparently did not consider this change in the 
statute; it is not included in the SOC or supplement thereto. 
The RO denied service connection, however, on the basis that 
the claimed disabilities are not one of the conditions 
recognized as a "presumptive condition due to exposure to 
herbicides used in Vietnam." This was not changed by the 
amendment. Moreover, as discussed below, the statutory 
amendment is more liberal on its face, but is not dispositive 
in this case. Therefore, the Board concludes that the veteran 
is not prejudiced by its consideration of the statutory 
amendment. Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).

This change on its face is more liberal than the statute 
previously in effect. Under the facts of the veteran's case, 
however, it is no more favorable. He is presumed to have been 
exposed to herbicide agents based on the fact of his service 
in Vietnam during the specified period. However, that 
presumption is not dispositive of the claim, as the veteran 
does not have a disease or disorder for which a presumption 
of service connection arises. Therefore, the Board finds that 
neither the former or revised law or regulations are more 
favorable to the veteran's claims.

The diseases or disorders that have been positively 
associated with Agent Orange or other herbicide exposure are 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2003).

The Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions including 
leukemia or "any . . . condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted." See 59 Fed.Reg. 341 (Jan. 4, 1994); 
61 Fed.Reg. 41442 (Aug. 8, 1996).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

I.  New and Material Evidence

With regard to the claims for service connection for 
"sterility" and "a knot on the testicle" (with both 
disorders claimed as due to exposure to Agent Orange, or some 
other herbicide, during service), the Board notes that it 
denied these claims in an October 1997 rating decision.  
There was no appeal, and the Board's decision became final.  
See 38 U.S.C.A. § 7104(b) (West 2002).  The Board notes that 
the RO did not characterize these claims as "new and 
material evidence" claims in its decision, see generally 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003), and 
that the Board framed these issues exactly as stated in the 
January 2002 RO decision (i.e., as claims for service 
connection) when remanding the claims on appeal in April 2004 
solely for the purpose of scheduling the veteran for a 
hearing.  Nonetheless, regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

A review of the claims files shows that in June 1996, the RO 
denied claims for service connection for residuals of 
exposure to Agent Orange, claimed as "skin rash, arms," 
sterility, knot on the testicle, and burning on urination.  
The veteran appealed, and in October 1997, the Board denied 
the claims.  There was no appeal, and the Board's decision 
became final.  See 38 U.S.C.A. § 7104(b) (West 2002).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  For the purpose of this 
claim, new and material evidence is defined as follows: 
[E]vidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of these claims was the 
Board's decision dated in October 1997.  Therefore, the Board 
must determine if new and material evidence has been 
submitted since the Board's October 1997 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  


The evidence of record at the time of the Board's October 
1997 decision included the veteran's service and service 
medical records.  The veteran's service records showed that 
he served in Vietnam during the Vietnam Era.  The veteran's 
service medical records did not show any treatment for either 
sterility or a knot of the testicle.  The veteran's 
separation examination report showed that his genitourinary 
system and his skin were clinically evaluated as normal.  

The post-service medical reports consisted of VA outpatient 
treatment, hospital and examination reports, dated between 
1970 and 1995, and reports from several private health care 
providers, dated between 1980 and 1995.  The claims files 
also included a decision of the Social Security 
Administration (SSA), dated in June 1986, and its supporting 
medical evidence.

The VA reports included an outpatient treatment report, dated 
in February 1970, which showed that the veteran was treated 
for complaints of dysuria.  There was no diagnosis.  Another 
outpatient treatment report showed a small growth on the 
internal surface of the foreskin.  An April 1970 VA 
examination report showed that the veteran reported burning 
on urination.  On examination, the external genitalia were 
normal.  A March 1974 VA examination report noted a small, 
popular, whitish rash on the shaft of the penis.  A February 
1976 outpatient treatment report contained an impression of 
asospermia.  A March 1980 Agent Orange protocol examination 
report noted a history of Agent Orange exposure and a history 
of a zero sperm count.  See also June 1980 outpatient 
treatment report.  A March 1994 VA dermatological examination 
noted that the veteran did not have a rash on his arms; 
although he reported having had a "knot" in his groin; the 
knot was not mentioned in the examination report.  A March 
1994 VA urological examination found atrophied testicles.  No 
diagnosis was reported.  Dermatological reports associated 
with the March 1994 VA examination report noted that the 
veteran had a small subcutaneous lump in his right groin, and 
a history of venereal disease, described as treatment for 
syphilis two years' before.  

The transcript from the veteran's hearing showed that the 
veteran testified that he had been treated for a skin 
condition while in Viet Nam.

At the time of the Board's October 1997 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had one of the diseases for which service 
connection could be granted on a presumptive basis following 
exposure to a herbicide agent, see 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309, nor was there any competent evidence 
to show that either sterility, or a testicular or 
genitourinary condition, was related to the veteran's 
service, to include as secondary to exposure to Agent Orange, 
or some other herbicide, during service.  

Evidence received since the Board's October 1997 decision 
includes VA examination and outpatient treatment reports, 
dated between 1996 and 2001, and reports from private health 
care providers, dated between 1999 and 2001.  However, none 
of this evidence shows treatment for the claimed conditions.  
The Board notes that other evidence which has been submitted 
was of record at the time of the Board's October 1997 
decision, and is not "new" within the meaning of 38 C.F.R. 
§ 3.156, to include a March 1980 VA Agent Orange protocol 
examination report and a March 1994 VA examination report.

The record also contains evidence that was not of record at 
the time of the Board's October 1997 decision, is not 
cumulative, and is "new" within the meaning of 38 C.F.R. 
§ 3.156.  However, the Board finds that this evidence is not 
material evidence.  First, there is no competent evidence 
showing that the veteran is currently sterile, or that he has 
a testicular/genitourinary disorder.  Even assuming arguendo 
that these conditions are shown, there is no medical evidence 
relating a genitourinary disorder, to include sterility, or a 
testicular disorder, to a disease or injury in service, 
including herbicide exposure.  Finally, there is no competent 
evidence showing that the veteran has been diagnosed with a 
disease that is recognized as attributable to Agent Orange 
under the applicable regulations.  See 38 C.F.R. §§ 3.307, 
3.309(e).  The Board therefore finds that this evidence does 
not raise a reasonable possibility of substantiating the 
claims.  See 38 C.F.R. § 3.156.  The claims are therefore not 
reopened.  



II.  Service Connection

The veteran argues that he is entitled to service connection 
for a heart condition, including sick sinus syndrome and 
pacemaker implant.  He asserts that he has the claimed 
conditions due to herbicide exposure, or, in the alternative, 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).  

The Board notes that service connection is currently in 
effect for PTSD, evaluated as 100 percent disabling, 
lumbosacral strain, evaluated as 20 percent disabling, and 
varicose veins, left lower extremity, evaluated as 0 percent 
disabling (noncompensable).  

In addition to the law discussed supra, service connection 
may be granted for a "[d]isability which is proximately due 
to or the result of a service-connected disease or injury."  
38 C.F.R. § 3.310(a); Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  Furthermore, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 
3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran's service medical records do not show treatment 
for, or a diagnosis of, a heart condition.  An August 1968 
"dental patient X-ray container and medical history" shows 
that the veteran indicated that he had been treated for a 
heart condition (with no indication if this was prior to, or 
during, service), and that he denied ever being treated for 
high blood pressure.  The veteran's separation examination 
report, dated in November 1969, shows that his heart was 
clinically evaluated as normal.  An accompanying "report of 
medical history" shows that he denied having had 
"palpitation or pounding heart," or "high or low blood 
pressure."  

As for the post-service medical evidence, it consists of VA 
outpatient treatment, examination and hospital reports, dated 
between 1970 and 2001, and private health care treatment 
reports, dated between 1980 and 2001.  VA outpatient 
treatment reports show treatment for complaints of heart 
palpitations in early 1996.  In October 1996, the veteran 
suffered a cerebrovascular accident due to severe sinus 
bradycardia.  He had a pacemaker placed for severe sick sinus 
syndrome in December 1996.  His discharge diagnoses were 
severe sinus bradycardia, and sick sinus syndrome.  He 
underwent a repositioning of the atrial pacer lead in March 
1997.  The reports show that the veteran's medical history 
was noted to include hyperlipidemia, hypertension, obesity, 
PTSD, drug abuse, and smoking one pack of cigarettes per day 
for twenty years.  Other reports show a heavier history of 
smoking.  See e.g., October 1999 report from West Palm Beach 
Mental Health Clinic (showing that the veteran reported 
smoking two packs of cigarettes per day).

The Board finds that the claim must be denied on a direct 
basis.  The veteran's service medical records do not show any 
treatment or a diagnosis of a heart condition.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, assuming arguendo that the reports 
showing complaints of heart palpitations in 1995 are 
sufficient to show a heart condition as of that date, the 
claimed disability is not shown by competent evidence until 
approximately 25 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent evidence showing that the veteran has a heart 
condition, including sick sinus syndrome and pacemaker 
implant, that was caused or aggravated by his service, to 
include as due to exposure to Agent Orange, or some other 
herbicide, during service.  In this regard, there is no 
competent evidence showing that the veteran currently has one 
of the diseases for which service connection could be granted 
on a presumptive basis following exposure to a herbicide 
agent.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Finally, there is no competent evidence showing that 
cardiovascular-renal disease or hypertension became disabling 
to a compensable degree within one year of separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

With regard to the claim for a heart condition as secondary 
to a service-connected disorder, to include on the basis of 
aggravation, the Board finds that the claim must be denied.  
There is no competent evidence showing that the veteran has a 
heart condition, including sick sinus syndrome and pacemaker 
implant, due to a service-connected condition.  The only 
competent opinion on this issue is found in a September 2001 
VA heart examination report, in which the examiner concluded 
that there was no connection between the veteran's sick sinus 
syndrome and his PTSD.  The examiner stated that although the 
veteran had been taking Prolixin for management of his 
(service-connected) PTSD symptoms, this medication was not 
shown to have an effect on heart rhythm.  Accordingly, the 
preponderance of the evidence indicates that the veteran's 
heart condition, to include sick sinus syndrome and pacemaker 
implant, is not due to, nor was it aggravated by, the service 
connected PTSD, or any other service-connected condition.  
See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has a heart 
condition, including sick sinus syndrome and pacemaker 
implant, that should be service connected.  His statements 
are not competent evidence of a nexus between the claimed 
condition and his service, or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim for service 
connection for a heart condition, including sick sinus 
syndrome and pacemaker implant, must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).  

III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 1999 and January 2002 decisions, 
the Statements of the Case (SOC), and a January 2002 
Supplemental Statement of the Case (SSOC), that the evidence 
did not show that the criteria for service connection for one 
or more of the claimed conditions had been met.  In addition, 
in three letters dated in August 2001 (it appears that three 
separate letters were sent on the same day), the RO notified 
the appellant of the information and evidence the RO would 
obtain and the information and evidence the appellant was 
responsible to provide.  See also, duty to assist letter, 
dated in June 2003.  The Board concludes that the discussions 
in the August 2001 and June 2003 letters, the RO's decisions, 
the SOC's and the SSOC adequately informed the appellant of 
the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding the content of the August 2001 and June 2003 
letters, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I) the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the August 2001 and June 2003 letters, the 
appellant was notified that, provided certain criteria were 
met, VA would make reasonable efforts to help him get 
evidence necessary to support his claims, including evidence 
from specified sources.  He was notified that it was still 
his responsibility to make sure that these records were 
received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  In the August 2001 
letters, he was notified inter alia, "You can help us with 
your claim by doing the following: tell us about any 
additional information or evidence that you want us to try to 
get for you."  In the August 2001 letters, he was requested 
to identify all sources of relevant records, and he was 
provided with the appropriate forms (VA Forms 21-4138 and 21-
4142).  In the June 2003 letter, he was notified that VA 
would make reasonable efforts to get, "Any evidence that you 
inform us of, provided you provide any necessary release for 
such information/records and a valid current address."  It 
does not appear, however, that any additional sources of 
information were identified.  

The contents of the August 2001 and June 2003 letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120.  In this regard, the Board notes that 
an opinion by the General Counsel's Office held that the 
Pelegrini I Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004); see also VAOPGCPREC 7-2004 (June 24, 
2004).  Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that, with regard to the issues of 
whether new and material evidence has been presented to 
reopen claims for service connection sterility and a knot on 
the testicle, the August 2001 VCAA notification letters were 
sent to the veteran prior to the RO's January 2002 decision 
that is the basis for this appeal.  See Pelegrini II.  With 
regard to the claim for service connection for a heart 
condition, the August 2001 and June 2003 letters were sent to 
the appellant after the RO's June 1999 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

In this case, however, with regard to the June 1999 decision, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  In 
such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Id.  Rather, the appellant is to be 
given proper subsequent VA process, and the Board is to make 
findings on  the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, with regard to the claim for a heart condition, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the August 
2001 and June 2003 letters provided to the appellant were not 
given prior to the first AOJ adjudication of the June 1999 
claim, they were provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the August 2001 letter was sent, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the appellant in January 2002.  For all claims, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  With regard 
to the claims for sterility and a knot on the testicle, 
although the veteran has not been afforded an examination and 
etiological opinions have not been obtained, a remand is not 
required because the Board has determined that new and 
material evidence has not been presented.  See 38 U.S.C.A. 
§ 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  With regard to all 
claims, the RO satisfied its duty to assist the veteran by 
obtaining the veteran's available service, VA and non-VA 
medical records.  With regard to the claim for a heart 
condition, the veteran has been afforded a VA examination, 
and an etiological opinion has been obtained.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for sterility is not reopened.

New and material evidence not having been submitted, the 
claim for service connection for a knot on the testicle is 
not reopened.

Service connection for a heart condition, including sick 
sinus syndrome and pacemaker implant, is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



